10 Mich. App. 469 (1968)
157 N.W.2d 310
PEOPLE
v.
BERRY.
Docket No. 783.
Michigan Court of Appeals.
Decided March 29, 1968.
Remanded to July 24, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Donald L. Reisig, Prosecuting Attorney, and James R. Ramsey, Assistant Prosecuting Attorney, for the people.
Abood, Abood & Abood, for defendant.
Remanded to Court of Appeals July 24, 1968. See 381 Mich. 766.
McGREGOR, J.
Defendant Benjamin Berry was arraigned on January 25, 1963, without counsel, and charged with breaking and entering in the nighttime. CL 1948, § 750.110 (Stat Ann 1954 Rev 28.305). He entered a plea of guilty and was sentenced.
The pertinent parts of the transcript of the arraignment are quoted below:
"The Court: The court wishes to advise you that you are entitled to be represented by a lawyer and if you are not financially able to employ one and *472 will so advise the court, the court will see that you have a lawyer. Do you understand that?
"Defendant: Yes, I do.
"The Court: The court also wishes to inform you that you are entitled to have a trial either before a jury or before the court without a jury. Do you understand that?
"Defendant: Yes, I do.
"The Court: How do you wish to plead, guilty or not guilty?
"Defendant: If I pleaded guilty * * *
"The Court: How do you wish to plead, guilty or not guilty?
"Defendant: Guilty."
(A few more brief questions were asked and then an unrecorded conference was held in the judge's chambers.)
"The Court: Step up here, please (to Berry). Let the record show the court has conferred with Mr. Berry relative to the circumstances of the crime, is convinced that he committed the crime, that his plea was freely, understandingly, and voluntarily made without undue influence, compulsion, or duress and without promise of leniency. Therefore, his plea is accepted."
First, it is necessary to decide whether the matters presented on this appeal are res judicata. This Court denied an application for delayed appeal in this case on June 8, 1965. Thereafter, defendant appealed this order to the Supreme Court. On October 6, 1965, the Supreme Court denied the application for delayed appeal and later denied a motion for reconsideration. There is some question whether the matters raised here are res judicata. We do not believe they are. In Malooly v. York Heating & Ventilating Corp. (1935), 270 Mich. 240, 247, the Supreme Court said:
*473 "The denial of an application for leave to appeal is ordinarily an act of judicial discretion equivalent to the denial of certiorari. It is held that the denial of the writ of certiorari is not equivalent of an affirmation of the decree sought to be reviewed. United States v. Carver, 260 U.S. 482 (43 S. Ct. 181, 67 L. Ed. 361); Hamilton-Brown Shoe Co. v. Wolf Bros. & Co., 240 U.S. 251 (36 S. Ct. 269, 60 L. Ed. 629)."
This holding was followed in Great Lakes Realty Corporation v. Peters (1953), 336 Mich. 325, and Walters v. Arenac Circuit Judge (1966), 377 Mich. 37. All three cases involved denials of applications for leave to appeal from interlocutory orders. However, the principle enunciated in Malooly and Walters is equally applicable to denials of applications for leave to appeal from final judgments. See denial of leave to appeal, Frishett v. State Farm Mutual Automobile Insurance Company (1966), 378 Mich. 733. Such denials are acts of judicial discretion and do not constitute affirmances on the merits.
The reference to denials of certiorari in Malooly is particularly illuminating. In Chessman v. Teets (1957), 354 U.S. 156, 164 footnote 13 (77 S. Ct. 1127, 1132; 1 L. Ed. 2d 1253, 1260), the Supreme Court said:
"Certainly this Court's previous denials of certiorari [citing previous denials], do not foreclose us from now granting appropriate relief."
The reasoning behind this statement is uncomplicated. Denials of certiorari import "no expression of opinion on the merits". Sunal v. Large (1946), 332 U.S. 174, 181 (67 S. Ct. 1588, 1592; 91 L. Ed. 1982, 1988). A decision on the merits is an essential element of the doctrine of res judicata. See 50 CJS, Judgments, § 626 at p 51. In the same way, denials of applications for leave to appeal do not import an expression of opinion on the merits *474 of a cause, but rather are acts of judicial discretion. Malooly v. York Heating & Ventilating Corp., supra. For this reason such denials cannot be afforded res judicata treatment. This Court is not barred from looking into the merits of the present cause.
In order to decide this case this Court must arrive at an interpretation of CL 1948, § 769.26 (Stat Ann 1954 Rev § 28.1096). This statute reads:
"No judgment or verdict shall be set aside or reversed or a new trial be granted by any court of this State in any criminal case, on the ground of misdirection of the jury, or the improper admission or rejection of evidence, or for error as to any matter of pleading or procedure, unless in the opinion of the court, after an examination of the entire cause, it shall affirmatively appear that the error complained of has resulted in a miscarriage of justice." (Emphasis supplied.)
The problem in applying the statute centers around the question of whether or not the error raised has resulted in a "miscarriage of justice."
Counsel for appellant urges upon us the interpretation given this statute in People v. Bigge (1939), 288 Mich. 417, 421:
"The statutory provision is not a cure-all for it must serve within constitutional limitations or else be declared void. Minor errors which clearly can be held not to have affected the result may be mollified by this statutory provision, but errors which deprive an accused of the right of due process of law cannot be composed thereby to the detriment of an accused. The responsibility of maintaining the right of fair trial and due process of law is placed with the judicial branch and cannot be otherwise by legislative permission."
We approve this interpretation of the statute. Whenever the error shown amounts to a deprivation *475 of due process of law, an adequate showing has been made to warrant the granting of an application for delayed appeal. When an accused has been denied due process, a miscarriage of justice has occurred.
Has there been a denial of due process amounting to a miscarriage of justice in the case before us? We find that there has been. The record before us does not show that defendant Berry intelligently waived his right to counsel. In order for a waiver of counsel to pass constitutional muster there must have been an offer of counsel before the waiver. Carnley v. Cochran (1962), 369 U.S. 506 (82 S. Ct. 884, 8 L. Ed. 2d 70). This Court recently held that a waiver does not have to be by the mouthing of certain fore-ordained "magic words," People v. Grames (1967), 8 Mich. App. 375, but the mere showing that the accused knew of his right to counsel is not sufficient to show a waiver of counsel, In re Gault (1967), 387 U.S. 1 (87 S. Ct. 1428, 18 L. Ed. 2d 527); there being a strong presumption against waiver of the constitutional right to counsel, People v. Whitsitt (1962), 366 Mich. 609.
The plea of guilty is set aside, the sentence vacated, and the case remanded for proceedings consistent with this opinion.
T.G. KAVANAGH, P.J., concurred with McGREGOR, J.
J.H. GILLIS, J. (dissenting).
In view of CL 1948, § 769.26 (Stat Ann 1954 Rev § 28.1096)[*] I would *476 affirm the trial court. After an examination of the entire record in this cause, it does not appear that there was a miscarriage of justice in the lower court.
NOTES
[*]  "No judgment or verdict shall be set aside or reversed or a new trial be granted by any court of this state in any criminal case, on the ground of misdirection of the jury, or the improper admission or rejection of evidence, or for error as to any matter of pleading or procedure, unless in the opinion of the court, after an examination of the entire cause, it shall affirmatively appear that the error complained of has resulted in a miscarriage of justice."